Honorable D':C. Greer
State Highway Engineer
Texas Hi hray Department
Austin 1& , Texas
                                  Opinion No. C-   99
                            Re:   Various questions relative to
                                  H.B. 50 as passed by the current
                                  Legislature
Dear Mr. Greer:
     'In your recent request for an opinion from this office, you
state that on May 14, 1963, Governor Connally signed into law
House Bill 50 of the current session of the'Legislature and that
this bill, among other matters , adds a new article to the existing
statute relating to speed of vehicles and rules of enforcement.
     You have submitted to us a request for our opinion on the
following questions:
     "1. Section 167(b). Does the authority of the State
         Highway Commission to alter maximum speed limits
         on any highway, road or street, or part thereof,
         which Is officially designated or marked by the
         State Highway Commission as a part of the State
         Highway System extend within the limits of an
         Incorporated city, town or village, including
         Home Rule Cities, regardless of whether such
         highway, road or street, or part thereof, has
         been declared to be a limited-access or control-
         led-access highway?"
     "2. Section 170(b). Does the authority of the State
         Highway Commission to establish minimum speed
         limits on any highway, road or street, or part
         thereof, which is officially designated or marked
         by the State Highway Commission as a part of the
         State Highway System extend within the limits of
         an incorporated city, town, or village, including
         Home Rule Cities, regardless of whether such highway,

                                  -486-
Honorable D. C. Greer, Page!2   (c-99)


          road or street, or part thereof, has been declared
          to be a limited-access or controlled-access highway?"

     “3. Section 169(b). On highways, roads orestreets, or
         parts thereof, lying within the corporate limits of
         a city, town or village, Including Home Rule Cities,
         which have been officially designated or marked by
         the State Highway Commission as a part of the State
         Highway System, does the State Highway Commission
         have the authority under Section'167 to supersede
         speed limits set by a city ordinance, regardless of
         whether such highways, roads or streets or parts
         thereof, have been declared to be a limited-access
         highway?"
     Section 167(b) 0f'H.B. 50 provides:
               "I(b) The authority of the State Highway
          Commission to alter maximum speed limits shall
          exist with respect to any part of any highway,
          road or street officially designated or marked
          by the State Highway Commission as part of the
          State Highway System. Also, this authority shall
          exist both within and without the limits of an
          Incorporated city, town or village, lncludlng
          Home Rule Cities, with respect to highways de-
          clared to be limited-access or controlled-access
          highways as defined by this Act.'"
     Section 170(b) of H.B. 50 provides:
               "f(b) Whenever the State Highway Commission,
          County Commissioners Court or the governing body of
          any incorporated city, town or village, within their
          reapectlve jurisdiction, as specified in Sections
          167 and 169, determine on the basis of an engineering
          and traffic investigation that slow speeds on any part
          of a highway consistently impede the normal and reason-
          able movement of traffic, the said State Highway Com-
          mission, County Commissioners Courts or governing body
          of an Incorporated city; town or village, are hereby
          empowered and may determine and declare a minimum spee$
          limit thereat or thereon, and when appropriate signs
          are erected, giving notice of such minimum speed limit,
          no person shall drive a vehicle below that limit except
          when necessary for safe operation or in compliance with
          law.'"


                                   -4a7-
.




    Honorable D. C. Greer, Page 3        (C-99)


         Section 169(b) of H.B. 50 provides:
                      "l(b) The governing body of 'an incorporated city,
                town or village, with respect to.any highway, street or
                part of a,hi.ghwayor street, Including those marked as
                a route of a highway of the State Highway System, within
                Its coroorate limits. . shall have the same authority by
                city ordinance to alter maximum prima facie speed ilm!Its
                upon the basis of an engineering and traffic lnvestlga-
                tion as that delegated to the State Highway Commission
                with respect to any officially designated or market high-
                way, road or street of the State Highway System; provided
                that under no circumstances shall any such governing body
                nave,_the authority to modi    or alter the basic rule
                established in paragraph (a "5 of Section 166, nor to
                establish a speed limit higher than sixty (60) miles per
                hour, and provided, further, that any order of the State
                Highway Commission declaring a speed limit upon any part
                of a designated or marketlroute of the State Highway
                System made pursuant to Section 167 shall supersede any
                city ordinance in conflict therewith.'"
         Subsection (9) of Section 13, Article 6701d of Vernon's Civil
    Statutes reads as follows:
         "(9)    Limited-Access or Controlled-Access Highway.
                Every highway, street or roadway in respect to which
                owners or occupants of abutting lands and other persons
                have no legal right of access to or from the same
                except at such points only and In such manner as rnax
                be determined by the public authority having jurisdic-
                tion over such highway, street or roadway."
         Section 26   of   Article   6701d, Q.C.S., further states:
                "The provisions of this Act shall be applicable and
                uniform throughout this State and in all political
                subdivisions and munlcipalitles therein and no local
                authority shall enact or enforce any ordinance, rule,
                or regulation in conflict with the provtslons of this
                Act unless expressly authorized herein.

         Section 30 of Article 67Old, V.C.S., also states:
                "(a) The State Highway Department may place and
                maintain, or under the authority of Senate Bill No.


                                            -4aa-
Monorable D. C. Greer, Page 4   (c-99)


          415, Acts, 46th Legislature, Regular Session, pro-
          vide for such placing and malntainlng such'traffic-
          control devices, conforming to Its manual and specl-
          fications; upon all.state highways as It may deem
          necessary, to indicate andcarry out the provisions
          of this Act or to regulate, warn'or guide traffic."
          "(by) No local authority shall place or maintain any
          traffic,control device‘upon any-highway under the
          jurisdiction of the State Highway Department except
          by the Jatter'a permlssiop."
     Section 165 of Article 67016, V.C.S., states the following:
          "Nothing in this Act shall be construed to take
          away from any Incorporated city Its authority and
          jurisdiction over its streets except zeth; e;z;t
          provided herein In connection with St t H .zh y
          e,    the cost of which has been paid in whole or
          in part by the State."
     Article 6674w-1, Powers of Commissions states the following:
          "1.   Authorization for modernization of Highway   Facllltles.
                rt
                   effectuate the purvoses of this Act, the State
          Hlzhwav Commission la emoowered to lay out, COnStZUCt,
          maintain. and ouerate a modern State Highway System,
          with elBDhaSiSon the construction of controlled access
          facilities and to convert, wherever necessary, existing
          streets, roads and highways Into controlled access
          facilities to modern standards of speed and safety; and
          to plan for future highways. The State Highway Commla-
          slon is further empowered to lay out, construct, maintain
          and operate any deslgnated,State Highway, now or hereafter
          constructed, with such control of access thereto as is
          necessary to facilitate the flow of traffic, and promote
          the Public Safety and Welfare, In any area of the State,
          whether in or outside of the limits of any Incorporated
          city, town or village, including Home Rule Cities, and
          to exercise all of the powers and procedures to it
          granted by existing laws and this Act for the accbmplish-
          ment of such Slurposesand the exercise of such powers and
          duties; . . .
          "Controlled access highways are built primarily for the
          benefit of through traffic, while conventional highways
-   .




        Honorable D. C. Greer, Page 5 (C-99)


                     are built, among other things, to serve abutting land-
                     owners so that they may have access to a highway for
                     travel. . . .I'
               Pennysavers Oil Comoanv of Texas v. State of Texas, 334 S.W.2d
546,   548 (Clv.App. 1960, error ref.), wherein the Court said:
                     "The State has the right under the provisions of
                     Article 6674-w and Its police power, to provide
                     for one-wav traffic. no U turns. division barriers.
                     no left or-right turns, traffic-laws, speeding and-
                     parking regulations, circuitous routes; for the
                     changing of highways generally, . . .-
             Therefore, In view of the foregoing, it is the opinion of this
        Department that the Highway Commission is the public authority which
        has Jurisdiction over all state highways making up the State Highway
        System including limited-access or controlled-access highways.
             With regards to your questions number (1) and (2), it Is our
        opinion that the State Highway Commission has the authority to alter
        maximum speed limits and to establish minimum speed limits on any
        highway, road, or street or part thereof which is a part of the State
        Hlghway System regardless of whether such highway, road or street, or
        part thereof, has been declared to be a limited-access or controlled-
        access highway. We wish to advise further, that any order of the
        State Highway Commission declaring a epeed limit upon any part of
        the State Highway System shall supersede speed limits set by a city
        ordinance.

                                        SUMMARY
                               House Bill 50 gives authority to the
                          State Highway Commission to alter maximum
                          speed limits and establish minimum speed
                          limits on limited-access or controlled-
                          access highways within or without the
                          limits of an incorporated city, town or
                          village, Including Home Rule Cities, and
                          this shall supersede any speed limit set
                          by a city ordinance.
                                                    Yours very truly,
                                                    WAGGONER CARR
                                                    Attornes General of Texas



        WC:WEO:pm                                     Assistant Attorney General

                                            -490-
                                             .   -




Honorable D. C. Greer, Page 6 (c-99)


APPROVED:
OPINION'cOmITTEE~
W. V. Geppert, Chairman
Paul Phy
Ernest Fortenberry
Samuel Pharr
V. F. Taylor


'APPROVED FOR THE ATTORNEY GENERAL

BY:   STANTON STONE




                                     -491-